Vacated by Supreme Court, February 28, 2005

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4020



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAMES HOWARD HARRIS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-03-192)


Submitted:   October 7, 2004                 Decided:   October 13, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter L. Jones, CLIFFORD, CLENDENIN, O’HALE & JONES, LLP,
Greensboro, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Randall S. Galyon, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Howard Harris appeals from the judgment of the

district court convicting him of distribution of crack cocaine and

possession of a firearm as a convicted felon and sentencing him to

151 months of imprisonment.      Finding no error, we affirm.

            As his sole claim of error on appeal, Harris argues that

the    district   court’s   application      of   the   federal   sentencing

guidelines violated his Sixth Amendment right to trial by jury. We

have   considered   this    argument   and   rejected    it.      See   United

States v. Hammoud, ___ F.3d ___, 2004 WL 2005622, at *28 (4th Cir.

Sept. 8, 2004) (No. 03-4253) (en banc); United States v. Hammoud,

378 F.3d 426 (4th Cir. 2004) (order), petition for cert. filed, ___

U.S.L.W. ___ (U.S. Aug. 6, 2004) (No. 04-193).             Because Harris’

sentence did not exceed the statutory maximum sentence authorized

by law, see Apprendi v. New Jersey, 530 U.S. 466 (2000), we find no

error.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -